PER CURIAM.
This is an application for certiorari review of the affirmance of a City of Miami Commission resolution denying an application for a change of zoning. We conclude, in the light of the evidence concerning the surrounding area, the adverse recommendations of the City staff, the arguable violation of the applicable land use plan, and the failure to show that the property could not be economically used if the proposal were not adopted that the merits of the question were at least fairly debatable. See Hasam Realty Corp. v. Dade County, 486 So.2d 9 (Fla. 3d DCA 1986), review dismissed, 492 So.2d 1332 (Fla.1986); Allapattah Community Ass’n, Inc. v. City of Miami, 379 So.2d 387, 394 (Fla. 3d DCA 1980), cert. denied, 386 So.2d 635 (Fla.1980); Dade County v. Inversiones Rafamar, S.A., 360 So.2d 1130 (Fla. 3d DCA 1978); Moviematic Indust. Corp. v. Board of County Comm’rs, 349 So.2d 667 (Fla. 3d DCA 1977); City of Miami v. Zorovich, 195 So.2d 31 (Fla. 3d DCA 1967), cert. denied, 201 So.2d 554 (Fla.1967). Hence, the circuit court decision before us, far from constituting a departure from the essential requirements of law as is required to sustain the landowner’s present position, City of Deerfield Beach v. Vaillant, 419 So.2d 624 (Fla.1982), is in full accordance with them.
CERTIORARI DENIED.